                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

JAMES JOSEPH BJORNE BENNETT,
                                                                  Case No. 3:19-cv-01229-JR
                 Petitioner,
                                                                                     ORDER
       v.

J. SALAZAR, Warden, B.O.P.,
Sheridan, OR,

                 Respondent.

RUSSO, Magistrate Judge.

       The Court GRANTS petitioner’s motion for voluntary dismissal (ECF No. 5) of this habeas

corpus action.

       IT IS SO ORDERED.

       DATED this 18th day of October, 2019.



                                           Jolie A. Russo
                                           United States Magistrate Judge


1 - ORDER
